ACCEPTED
                                                                                                              05-18-00155-CR
                                                                                                    FIFTH COURT OF APPEALS
                                                                                                             DALLAS, TEXAS
                                                                                                             6/1/2018 4:49 PM
                                                                                                                   LISA MATZ
                                                                                                                       CLERK

       DALLAS COUNTY
       DISTRICT ATTORNEY
       Faith Johnson                                                                     FILED IN
                                                                                  5th COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                  06/01/2018 4:49:59 PM
                                                                                         LISA MATZ
June 1, 2018                                                                               Clerk

Ms. Lisa Matz
Clerk, Court of Appeals, Fifth District
600 Commerce Street, Suite 200
Dallas, Texas 75202


       RE: Dairies Dontay Phillips v. State of Texas; Cause No. 05-18-00155-CR;
       Notice of Appearance of Counsel for the State of Texas


Dear Ms. Matz:

Please be advised I will be representing the State of Texas in this appeal. Thank you for
your attention to this matter.


Regards,

   /s/ M. Paige Williams
__________________________

M. Paige Williams
Assistant District Attorney
State Bar No. 24043997
Marcella.Williams@dallascounty.org




cc: Cruce Anton, attorney for Appellant
       via e-service at ba@udashenanton.com




   Frank Crowley Courts Building, 133 N. Riverfront Blvd., LB-19, Dallas, Texas 75207-499 │(214) 653-3625